In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00053-CV


                 IN THE INTEREST OF M.D.R. AKA M.D.S., A CHILD

                           On Appeal from the 364th District Court
                                  Lubbock County, Texas
              Trial Court No. 2010-553,039, Honorable Kevin C. Hart, Presiding

                                      June 10, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, R.S.R.1, appeals an order of the trial court terminating his parental

rights to M.D.R., his daughter. R.S.R.’s appointed counsel has filed a brief in conformity

with Anders v. California rendering his professional opinion that any issue that could be

raised on appeal is frivolous and without legal merit. See 386 U.S.738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). R.S.R.’s counsel avers that he has zealously reviewed the

record in this matter and can find no arguable points of appeal. Counsel has filed a

motion to withdraw and provided R.S.R. with a copy of the brief. Further, counsel has


      1
        To protect the parent’s and child’s privacy, we refer to them by initials. See
TEX. FAM. CODE ANN. § 109.002(d) (West 2012); TEX. R. APP. 9.8(b).
advised R.S.R. that he has the right to file a pro se response to the Anders brief. The

Court has likewise advised R.S.R. of this right. R.S.R. has not favored the Court with a

response.


         This Court has long held that an appointed attorney in a termination case might

discharge his professional duty to his client by filing a brief in conformity with the Anders

process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex.App.—Amarillo 2001, no pet.).

Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex. Dep’t

of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS 2162, at

*1, (Tex.App.—Austin March 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-10-

00080-CV, 2011 Tex. App. LEXIS 1706, at *2-4, (Tex.App—Eastland March 10, 2011,

no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849-50 (Tex.App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 326-27 (Tex.App.—Houston [14th Dist.] 2004, no

pet.).


         We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that

R.S.R. has the right to file a pro se petition for review to the Texas Supreme Court.

Finally, having found no arguable points of appeal requiring reversal, we affirm the

judgment of the trial court.




                                                         Mackey K. Hancock
                                                              Justice



                                             2